Citation Nr: 1204944	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  99-02 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 until his retirement in October 1988, and he died in October 1998.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for service connection for the cause of the Veteran's death.

This case was initially before the Board in December 2000, at which time it was remanded for additional development of the record.  By decision in August 2003, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  She appealed this determination to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated September 2004, granted a Joint Motion For Remand.  In February 2005, the Board remanded the claim for additional development.  In a decision dated April 2007, the Board again denied the claim.  The appellant appealed this decision to the Court.  In a Memorandum Decision dated May 2009, the Court vacated the Board's April 2007 determination and remanded the case.  By decision dated March 2010, the Board remanded the appellant's claim for additional development.  The case is again before the Board for appellate consideration.



FINDINGS OF FACT

1.  The immediate cause of the Veteran's death was renal failure due to hepatic failure which was the result of metastatic esophageal cancer. 

2.  At the time of the Veteran's death, service connection had been established for hypertension, which was evaluated as 10 percent disabling. 

3.  A preponderance of the medical evidence of record indicates that renal failure and esophageal cancer were not shown to be incurred in or aggravated by service, and were not shown to be etiologically related to the Veteran's service-connected hypertension. 

4.  The probative medical evidence shows that hypertension did not cause or substantially and materially contribute to cause the Veteran's death, nor did it render the veteran materially less capable of resisting the effects of other disease or injury primarily causing death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1133, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In February and December 2001 letters, the RO provided notice to the appellant regarding what information and evidence are needed to substantiate her claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  An October 2006 communication informed the appellant of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Board acknowledges that the appellant was not furnished notice that complies with Hupp.  The Board finds that the VCAA notice deficiency is not prejudicial to the appellant as she had actual knowledge in this regard.  It cannot be disputed that the appellant had actual knowledge the Veteran was service-connected for hypertension; in fact, her argument is based on that.  The Board also notes the November 1998 rating action indicated the Veteran had been service-connected for hypertension.  While VA's duty to notify under the VCAA cannot be met by cobbling together pre- and post-decisional documents, such as rating decisions and statements of the case (See Mayfield v. Nicholson, 444 F.3d 1328   (Fed Cir. 2006)), there is no prohibition in this regard as to demonstrating actual notice held by an appellant so as to render a VCAA notice defect nonprejudicial. The appellant has also been represented by an attorney during her appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Both the appellant and her representative have averred that the Veteran's death was causally related to his service-connected hypertension.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication is not affected.  The evidence of record is against a finding that she has been prejudiced by a lack of proper VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

As the claim for entitlement to service connection for the cause of the Veteran's death is denied, in the decision below, no effective date will be assigned; therefore, there can be no possibility of any prejudice to the appellant in this regard.  

Duty to Assist

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran's claims folder was reviewed by VA physicians to ascertain an opinion regarding the cause of his death.  These opinions were rendered by medical professionals following a thorough review of the claims folder.  The examiners laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the medical reviews are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, a VA examination, several medical opinions, and the testimony of the appellant and her son at a hearing at the RO.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a) (2006). The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See also Haas v. Nicholson, 20 Vet. App. 257 (2006). 

If a veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312(c)(3). 

The death certificate reflects that the Veteran died in October 1998 at the age of 49 at a private hospital.  The immediate cause of death was renal failure due to hepatic failure which was the result of metastatic esophageal cancer.  An autopsy was not performed. 

The service treatment records reflect that the Veteran received treatment for hypertension on numerous occasions and that he was placed on medication.  A July 1988 retirement examination report reflects that the Veteran's blood pressure while sitting, recumbent and standing was 134/98, 128/90 and 138/96, respectively.  In the Summary of Defects and Diagnoses section of the report, a diagnosis of hypertension under treatment was recorded by the examining physician.  In a Report of Medical History, also dated in July 1988, the Veteran indicated that he had, or had had, high or low pressure.  The examiner indicated that the Veteran had had high blood pressure from 1979 to the present, that a five-day check had been performed and that the veteran was on medication. 

Private and VA treatment reports, dating from June 1989 to the date of the Veteran's death, are of record.  A VA fee basis examination report, dated in March 1992, reflects that the Veteran reported a history of having been diagnosed with hypertension during service, and that he was on a variety of medications.  The pertinent impression of well-controlled hypertension was recorded by the examiner.  These reports also reflect that the Veteran was first diagnosed with esophageal cancer in October 1997.  A private medical report, dated October 13, 1998, reflects that the Veteran had a history which was significant for esophageal cancer, and that he had undergone chemotherapy and radiation therapy.  It was also indicated that he was status-post an esophagectomy with the complication of an empyema in January 1998.  A history of hypertension for the previous 29 years was also noted.  On October 9, 1998, the Veteran was noted to have had symptoms of lower extremity swelling, decreased urine output and shortness of breath, which had persisted for several weeks and which had prompted him go to the emergency room.  It was noted that the Veteran had symptoms of memory loss, dizziness, decreased hearing loss, and episodes of vomiting.  He had not had any loss of consciousness or increased somnolence. 

During his hospitalization in October 1998, the Veteran had acute renal failure, which was noted to have been acutely associated with uremia secondary to a neurological examination.  The Veteran underwent a CT scan which demonstrated diffuse metastatic lesions throughout his entire liver with no evidence of hydronephrosis.  After the CT scan, it was decided that the Veteran had had a recurrence of esophageal cancer with diffuse metastatic disease which had caused his liver dysfunction.  With regard to his kidney function, a nephrology consultation was obtained which indicated that the Veteran was to receive very gentle hydration to improve his renal function.  Unfortunately, this did not work, it was determined that the Veteran would not survive through his admission, and he expired. 

In a December 1998 letter to the appellant, P. R., M.D., Ph.D., Assistant Professor, Division of Cardiothoracic Surgery, at The Ohio State University Medical Center, agreed that esophageal cancer did not meet the listed criteria for an association between Agent Orange exposure and a disease.  Dr. R. concluded that there was a relationship between the Veteran's high blood pressure and his renal failure, and that that aspect should be explored further. 

In an April 2001 report, submitted by G. O., M.D., Associate Professor of Internal Medicine, at The Ohio State University Medical Center, Dr. O. indicated that he had treated the Veteran during his terminal hospitalization in October 1998.  Dr. O. related that when the Veteran was admitted to the hospital on October 9, 1998, he had lower extremity swelling, decreased urine output, shortness of breath and acute renal failure.  Dr. O. indicated that after an evaluation of the Veteran, it was the opinion of the examining physicians that the Veteran's acute renal failure was related to pre-renal azotemia and volume depletion.  Regarding the nature of the cause of the Veteran's fatal renal failure, Dr. O. indicated that he was unable to make a more definitive diagnosis.  It was noted that the Veteran did not suffer from any hypertension during his hospitalization.  In fact, it was noted that the Veteran was somewhat hypotensive, perhaps related to sepsis.  Dr. O. further reported that although he did not see any direct evidence that the Veteran's hypertension caused the acute renal decompensation, it was opined that since the Veteran had a 30 year history of hypertension, that such would have likely have led to hypertensive damage to his kidneys.  Therefore, it was the opinion of Dr. O. that it was likely the Veteran's hypertension may have contributed to the acute renal failure, although it was not the proximate cause.  Dr. O. further noted that the Veteran's episode of acute renal failure was related to volume depletion, sepsis, and non-steroidal anti-inflammatory drug use.  In summary, Dr. O. concluded that although the hypertension clearly did not immediately cause his acute renal decompensation, it was "medically likely" that it contributed to a propensity for his kidney to develop damage. 

In March 2003, pursuant to the RO's request in January 2003 for an opinion by a genitourinary specialist with respect to the appellant's claim, a review of the claims file was undertaken and the requested medical opinion was provided by a private physician.  The physician indicated that the Veteran's file had been reviewed.  It was his opinion that the Veteran's hypertension did not contribute substantially or materially to his death.  In reaching the foregoing conclusion, the physician opined that a review of the claims file reflects that the Veteran had a relative normal creatine of 0.8 at the time of discharge for an October 1997 hospitalization.  At that time, the Veteran had acute renal failure secondary to dehydration (his creatine was 6.2).  The physician further indicated that the Veteran's acute renal failure at the time of his death was associated with uremia and liver dysfunction secondary to metastatic disease.  He opined that any sequelae of kidney damage would be more related to his chemotherapy than his hypertension, as review of the claims file showed relative normal to low blood pressure (i.e., April 1998- 123/68, October 1997- 78/66 and January 1998- 110/70). 

In October 2006, pursuant to the Board's February 2005 remand for an opinion by a medical specialist with respect to the appellant's claim, a review of the claims file was undertaken and the requested medical opinion was provided by a VA physician.  It was noted that the claims folder had been reviewed.  The reviewing physician opined that it is not as likely as not that the Veteran's service-connected hypertension contributed in any material or substantive fashion to his terminal renal failure and death from metastatic esophageal carcinoma.  The diagnoses were metastatic esophageal carcinoma, hypertension, and terminal pre-renal azotemia secondary to dehydration, recurrent sepsis, and liver failure.  The reviewing VA examiner, an endocrinologist, found that the Veteran's terminal hospitalization included sepsis, liver failure, dehydration, and the use of potentially nephrotoxic medications and intravenous (IV) contrast material, all of which could have contributed to the Veteran's death.  It was added that the Veteran was terminally ill with a metastatic disease, esophageal carcinoma, prior to being admitted to the hospital in October 1998.  The reviewing physician further indicated that the Veteran had not been hypertensive or on anti-hypertensive medications for at least 1 year prior to his death.  It was noted that the Veteran had had normal renal function at the time of his esophogogastrectomy.  The physician added that there was no evidence of chronic renal insufficiency at the time of the diagnosis of his esophageal carcinoma, nor later on, until his terminal illness.  It was also noted that the Veteran had some complications from radiation therapy and chemotherapy, but none were severe, except pneumonias. 

In August 2010, a VA physician reviewed the Veteran's claims folder.  He summarized various laboratory results and some medical findings.  He noted the Veteran was service-connected for hypertension, but that his blood pressure was always well controlled.  The physician added the Veteran's renal functions and urinalysis were also normal until October 1998.  During the October 1997 hospitalization, renal functions improved to normal after intravenous hydration.  The reason for acute renal failure in October 1998 was septic shock and hypotension.  The physician noted that the Veteran had severe metastatic disease to the liver from the esophageal cancer.  He opined that the Veteran's acute renal failure was less likely as not caused by or the result of the service-connected hypertension.  Finally, he commented that hypertension did not influence or accelerate the Veteran's death.

The appellant asserts service connection is warranted for the cause of the Veteran's death.  She has raised several arguments in support of her claim.  In essence, she contends that the Veteran's service-connected hypertension was a causative or contributing factor in his death.  In this regard, she maintains that the Veteran's fatal renal failure was caused, or substantially or materially contributed to, by the debilitating effects of his service-connected hypertension.  In addition, she maintains that the Veteran's esophageal cancer was caused by his exposure to Agent Orange during service in Vietnam. 

As an initial matter the Board finds that the evidence does not indicate that manifestations of esophageal cancer were present during active service, nor does the appellant so claim.  She asserts that the fatal esophageal cancer, initially demonstrated years after service, was caused by the Veteran's exposure to Agent Orange while in service.  The appellant's assertions that the Veteran's esophageal cancer was related to his exposure to Agent Orange are not supported by the record.  Further, as a lay person, the appellant is not competent to render an opinion as to the cause or etiology of the Veteran's carcinoma, as that requires medical expertise which she is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Adenocarcinoma of the esophagus is not one of the cancers to which the presumption of service connection applies for Vietnam veterans based on herbicide exposure. 38 C.F.R. § 3.309(e).  As adenocarcinoma of the esophagus is not among the diseases recognized under 38 C.F.R. § 3.309(e), presumptive service connection for herbicide exposure is not possible.  Additionally, none of the medical evidence of record indicates that the adenocarcinoma of the esophagus was related to Agent Orange exposure in service, nor has the appellant alluded to the existence of such evidence. 

The Board also notes that the service medical records, including the Veteran's July 1988 clinical separation examination, were normal with respect to a finding of renal or hepatic impairment. It was specifically noted that there was no hepatomegaly or jaundice.  Although the July 1988 report of medical history revealed that the Veteran had coughed up blood in 1987 secondary to liver problems, it was noted that a physician was consulted and there was no treatment or recurrence. A July 1988 service medical record indicates that the Veteran was assessed with hepatomegaly (enlarged liver). A sonogram, dated in September 1988, noted that the liver was prominent in size and echogenic in nature, which appeared to represent fatty replacement. The Board notes that the medical evidence of record does not suggest that this was a chronic disability as the Veteran underwent a VA examination in March 1992.  The 1992 examination report did not contain findings or symptoms of a liver disability and one was not diagnosed. Based on the foregoing, the Board finds that the record does not contain competent clinical evidence that a chronic liver or kidney disability was incurred or aggravated by active service. 

The Board will now address whether the Veteran's service-connected hypertension was either the principal or a contributory cause of his death. In this regard, the appellant has submitted the opinions of two private physicians, dated in December 1998 and April 2001.  In December 1998, Dr. P.R. stated that the Veteran's high blood pressure and renal failure are "certainly" related and that this aspect could be explored further.  The Board notes that there was no indication that the claims folder was reviewed by the physician nor was a further explanation provided.  In April 2001, Dr. G.O. concluded that although the Veteran's hypertension did not immediately cause his acute renal decompensation, it was "medically likely" that it contributed to a propensity for his kidneys to develop damage.  Importantly, Dr. G.O. indicated that there was no direct evidence that the Veteran's hypertension had caused the fatal acute renal decompression.  Dr. G.O. also opined that the Veteran's episode of acute renal failure is related to volume depletion, sepsis, and non-steroidal anti-inflammatory drug use.  Additionally, it does not appear that Dr. G.O. had reviewed the Veteran's claims file. 

The Board views as significant evidence the two VA medical opinions which were provided in March 2003 and October 2006.  The VA opinions, summarized above, addressed the nature of the relationship between the Veteran's service-connected hypertension and the cause(s) of his death.  After reviewing the claims folder, to include the private medical opinions discussed above, the March 2003 VA physician opined that the Veteran's hypertension did not contribute substantially or materially to the Veteran's death.  In support, of this conclusion, it was indicated that although the Veteran had a relatively long-standing history of hypertension, his acute renal failure during hospitalizations in October 1997 and October 1998 were found to have been secondary to dehydration and uremia and liver dysfunction secondary to metastatic disease, respectively.  The examiner stated that any sequelae of kidney damage would be more related to the Veteran's chemotherapy rather than his hypertension as review of the claims file revealed that the Veteran's hypertension was relatively normal to low. 

In October 2006, after a review of the claims folder, the endocrinologist opined that it is not as likely as not that the Veteran's service connected hypertension contributed in any material or substantive fashion to his terminal renal failure and death from metastatic esophageal carcinoma.  This opinion was based on a review of the Veteran's medical history, as contained in the claims folder, which indicated that the Veteran had had normal renal function at the time of his esophagogastrectomy.  It was also noted that, thereafter, he had not been hypertensive or on anti-hypertension medication for at least one year prior to his death.  It was further indicated that the Veteran's terminal hospitalization included sepsis, liver failure, dehydration, and the use of potentially nephrotoxic medications and IV contrast material, all of which could have contributed to the Veteran's death.  The Board notes that service connection had not been established for any of the conditions just listed.  The Board observes that the 2006 VA examiner supported her opinion with specific references to the claims file, including laboratory data and consultation notes. 

As noted above, the Board obtained another opinion in August 2010.  The physician specifically found that the Veteran's hypertension was well controlled.  He observed the Veteran had severe metastatic disease to the liver due to esophageal carcinoma.  He further noted the Veteran had acute renal failure due to septic shock and hypotension.  It is apparent the physician is suggesting that the cancer was overwhelming, and that the Veteran's service-connected hypertension did not accelerate his death.  

The appellant argues that the Veteran's hypertension had, over the lengthy course of the disease, caused renal problems.  The statement from Dr. O. is cited to support this claim.  The fact remains the VA physician in August 2010 reviewed the record and noted the Veteran's renal function was normal until October 1998, contradicting the appellant's assertion of kidney damage related to his hypertension, to include the medication the Veteran was prescribed.  Accordingly, since the VA physicians who have opined on this matter have reviewed the record and provided a rationale for their opinions, the Board finds that such conclusions are of greater probative value than the statements supporting the appellant's claim.  

The appellant has expressed a belief, by submitting numerous statements and by providing testimony at a July 1999 hearing at the Cleveland RO, that the Veteran's service-connected hypertension was the cause of his death in that it contributed to his fatal renal failure.  However, the Board notes that the appellant has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  As such, her lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board also observes that an article submitted from an encyclopedia of medicine describes the conditions of hydronephrosis and uremia.  The Board notes that this article is not accompanied by any medical opinion of a medical professional, and it fails to demonstrate with a degree of certainty a relationship between the Veteran's service-connected hypertension and his fatal renal failure.  As such, the article does not contain the specificity to constitute competent evidence of the claimed medical nexus and lacks probative value.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998).

In view of the foregoing, the Board finds the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


